Citation Nr: 0634198	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-16 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for squamous cell 
carcinoma of the skin, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
which denied a compensable rating for skin cancer.  
Subsequently, in the course of appellate development, the 
rating for the veteran's skin cancer was increased to 10 
percent.  However, this is less than the maximum available 
rating, and, thus, the appeal remains pending.  AB v. Brown, 
6 Vet.App. 35, 38 (1993).  In September 2006, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  In October 2006, the Board 
granted a motion to advance this case on the docket.  38 
C.F.R. § 20.900(c) (2006). 


FINDING OF FACT

The veteran's skin cancer is manifested by extensive lesions, 
covering 40 percent of the exposed surface.  


CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the criteria for 
entitlement to a 30 percent evaluation for the veteran's 
service-connected squamous cell skin cancer have been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118; Diagnostic Code 7818-7806 (2001).

2.  Effective August 30, 2002, the criteria for entitlement 
to a 60 percent evaluation for the veteran's service-
connected squamous cell skin cancer have been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118; Diagnostic Code 7818-7806 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The veteran is service-connected for squamous cell skin 
cancer.  He has had, and continues to have, multiple 
cancerous skin lesions, necessitating surgical removal.  
Currently, he is in receipt of a 10 percent evaluation for 
skin cancer, and he claims a higher rating is warranted.  

VA outpatient treatment records show that in January 2002, 
the veteran was noted to be treated for his numerous actinic 
keratoses with topical steroids and Efudex, with strict sun 
avoidance recommended.  He also had an invasive squamous cell 
carcinoma of the right leg excised, which eventually required 
skin grafting.  

A VA examination in January 2003 revealed a very fair-skinned 
individual who wore a hat at all times, and avoided outdoor 
activities.  Currently he was under constant vigilance with a 
private dermatologist, who biopsied each lesion, and 
surgically excised them if carcinoma, and treated them with 
nitrogen oxide if they were precursors.  Examination revealed 
numerous reddish areas over his skin, some of which were 
scarred and had calluses on them.  There were numerous scars 
where squamous cell carcinomas had been excised over the 
face, neck, thorax, and abdomen.  

In June 2004, S. Wasserman, M.D., wrote summarizing his 
treatment of the veteran's skin cancer from 1998 to date.  
These show nine separate instances of squamous cell carcinoma 
in situ for the year of 2002 alone.  In his June 2004 letter, 
Dr. Wasserman stated that since July 2002, he had removed 19 
(nineteen) more malignancies from the veteran's skin.  He 
also wrote that there was no doubt that the almost constant 
barrage of surgical procedures constituted a disability.  The 
veteran had disfigurement of the face, head, and neck; scars 
on his trunk and extremities; painful procedures and healing 
almost constantly; and almost constant limitation of 
activities, in particular any outdoor activities.  

Treatment records from Dr. Wasserman dated through January 
2006 show the veteran has continued to have cancerous skin 
lesions.  Moreover, the treatment records show that the 
process involves more than a simple excision of the cancerous 
lesions.  For example, in December 2005, he was examined, and 
biopsies were taken from seven different sites.  Two of these 
were found to be malignant, and the veteran then had to 
undergo excision of these two malignancies, one on the left 
proximal forearm, and one on the right anterior axillary 
line.  

In February 2006, a VA examination was conducted.  The 
examiner noted that the veteran had multiple lesions 
affecting his arms, back shoulder, and face.  There were 
multiple discrete tears and lesions on his face, back 
shoulders, and arms.  A lesion on the left shoulder appeared 
to be squamous or basal cell carcinoma, and he described six 
scars over 1.5 inches long on the veteran's torso.  The 
dorsum of both upper extremities from the elbow to the wrists 
was covered with areas of excoriation, depigmentation, and 
skin atrophy.  Some of the scars were adherent, some were 
elevated, and some were depressed.  In all, the lesions had 
affected the texture of the skin, making it atrophic in some 
areas, shiny and scaly in others.  There was no edema but 
some keloid formation.  The lesions were "too numerous and 
def[ied] description."  The final diagnosis was multiple 
skin malignancies including squamous and basal cell 
carcinomas; multiple areas of disfigurement of the face, 
arms, legs, back, and shoulders, resulting from the multiple 
biopsies and surgical removal of these lesions.  

In April 2006, the examiner was asked to identify and 
describe the areas of squamous cell carcinoma and/or squamous 
cell removal.  The examiner stated that there were multiple 
scars on his arms, back, shoulders, and face, and that it was 
simply impossible to determine which of these were the result 
of surgical excision of squamous cell carcinoma.  He 
identified several specific scars, including a 3-inch scar in 
the right knee area; a lesion on the left shoulder which 
appeared to be squamous; three 1 1/2 inch scars below the left 
breast; four 2-inch scars of the costovertebral angles; and 
one 2-inch scar on the back.  However, he said areas of 
excoriation, depigmentation, and skin atrophy on both upper 
extremities, resulting from the skin lesions, defied 
description or attempts to distinguish or separate them.

In September 2006, the veteran appeared at a Board hearing, 
at which time the undersigned personally observed the extent 
of involvement of the veteran's arms, head, face, and neck, 
as described in the hearing transcript.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The rating criteria for skin conditions changed during the 
pendency of this appeal, effective August 30, 2002.  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000.  In the discussion below, the "old" criteria refer 
to the rating criteria in effect prior to August 30, 2002, 
while the "new" or "revised" criteria refer to the rating 
criteria which became effective as of that date.

The veteran is service-connected for squamous cell carcinoma 
of the skin.  Under the old criteria, new malignant growths 
of the skin are rated based on scars, disfigurement, etc., on 
the extent of constitutional symptoms or physical impairment.  
38 C.F.R. § 4.118, Diagnostic Code 7818 (2001).  Similarly, 
the current Rating Schedule provides that malignant skin 
neoplasms (other than malignant melanoma) are rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, and 7805), or impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7818 (2006).

The RO has awarded the veteran a 10 percent rating, based on 
DC 7800, pertaining to disfiguring scars of the head, face, 
or neck.  Under the old criteria, a moderate disfiguring scar 
of the head, face, or neck warrants an evaluation of 10 
percent.  An evaluation of 30 percent requires a severe 
disfiguring scar, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  For scars 
which are completely disfiguring or resulting in 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warrant the grant 
of a 50 percent disability evaluation.  38 C.F.R. § 4.118, DC 
7800 (2002).  

The revised criteria pertaining to disfiguring scars of the 
head, face, or neck define eight characteristics of 
disfigurement, as follows:  (1) Scar 5 or more inches (13 or 
more cm.) in length.  (2) Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  (3) Surface contour of scar 
elevated or depressed on palpation.  (4) Scar adherent to 
underlying tissue.  (5) Skin hypo-or hyper-pigmented in an 
area exceeding six square inches.  (6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  (7) Underlying 
soft tissue missing in an area exceeding six square inches.  
(8) Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 
1 (2006).  

For disfigurement of the head, face, or neck with one 
characteristic of disfigurement an evaluation of 10 percent 
is warranted.  For higher evaluations, the veteran must have 
visible or palpable tissue loss and either gross distortion 
or asymmetry of features or paired sets features, defined as 
the nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, and lips, or with characteristics of 
disfigurement.  For gross distortion or asymmetry of one 
feature or paired set of features, a 30 percent rating is 
warranted; when two such features or paired sets are 
involved, a 50 percent rating is warranted; and an 80 percent 
rating is warranted when three or more features or paired 
sets are involved.  In the alternative, if the veteran has 
(in addition to visible or palpable tissue loss), two or 
three of the characteristics of disfigurement, a 30 percent 
rating is warranted.  If four or five such characteristics 
are present, a 50 percent rating is warranted.  Six or more 
characteristics of disfigurement warrant an 80 percent 
rating.  38 C.F.R. § 4.118, DC 7800 (2006).  

Despite the presence of numerous scars, the veteran does not 
have a severe disfiguring scar on his head, face or neck, nor 
does he have marked and unsightly deformity of eyelids, lips, 
or auricles.  Likewise, he does not have visible or palpable 
tissue loss in the head, face, or neck.  The discoloration in 
the face cannot be described as severely disfiguring, nor has 
it resulted in tissue loss.  Therefore, a higher evaluation 
is not warranted on the basis of disfigurement of the head, 
face, or neck.  

With respect to scars, other than on the face, head, or neck, 
under the old criteria, a 10 percent rating is assigned for 
superficial scars which are poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Codes 
7803 (2001).  A 10 percent rating is assigned for a 
superficial scar which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7804 
(2001).  Scars may also be rated based on limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  

The new criteria provide that scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A 10 percent 
rating may be assigned for scars which are superficial and 
unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A 10 percent 
rating is assigned for scars which are superficial and 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).  As before, scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006). 

In addition, the new criteria provide for rating scars (other 
than of the head, face or neck) that are deep or that cause 
limited motion.  A deep scar is one associated with 
underlying soft tissue damage.  When the scars cover an area 
or areas exceeding 6 square inches (39 sq. cm.), a 10 percent 
rating is warranted.  A 20 percent rating is warranted when 
the area or areas exceeds 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 
square inches (465 sq. cm.); while a 40 percent rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2006).  Scars that are 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Id., Note 1.  

The scarring left from the veteran's numerous skin cancers 
has not been shown to be painful, ulcerated, or unstable.  
While measurement of the entire scar area has not been 
accomplished, the only scar which can be said to be deep is 
the scar in the knee area, and it is significantly less than 
6 square inches.  Thus, a higher rating under these criteria 
is not warranted.  

Rating the veteran's condition under the above criteria 
pertaining to scarring, however, does not present an accurate 
picture of the disability resulting from his skin cancer.  
The identification of the disability as "scarring" suggests 
a static condition, with ratings based on scars in their 
healed state, while the veteran's skin cancer is an active, 
dynamic process.  He requires constant monitoring, and 
frequently must undergo removal of skin cancers, as well as 
biopsies and treatment of precancerous conditions.  On the 
other hand, the treatment has been confined to the skin.  
Therefore, a 100 percent rating, based on a skin malignancy 
requiring therapy that is comparable to that used for 
systemic malignancies (i.e., systemic chemotherapy, X-ray 
therapy more extensive than to the skin, or surgery more 
extensive than wide local excision), is not warranted.  38 
C.F.R. § 4.118, Diagnostic Code 7818, Note (2006).

According to the 2006 VA examination, the veteran had 
numerous scars, some of which were adherent, some were 
elevated, and some were depressed.  In addition to actual 
scars, the lesions had affected the texture of the skin, 
making it atrophic in some areas, shiny and scaly in others, 
and were noted to be "too numerous and def[ied] 
description."  He was noted to have multiple areas of 
disfigurement of the face, arms, legs, back, and shoulders, 
resulting from the multiple biopsies and surgical removal of 
these lesions.  The VA examiner in 2003 also commented upon 
the extensive involvement.  At his hearing in September 2006, 
the extensive involvement was personally observed by the 
undersigned.  The evidence shows that at any given time 
during the appeal period, the veteran has scarring and skin 
abnormalities related to prior removals of skin cancers, and 
pre-cancerous or cancerous lesions present.  In addition, he 
is likely to have fresh scarring from recent surgical 
procedures.  Although the evidence does not show he takes 
systemic medication, the frequency of his biopsies and 
surgical excisions-described by his private physician as a 
"constant barrage"-has been debilitating.  His doctor also 
noted that the procedures were painful, and that the veteran 
was in an almost constant state of healing from some 
procedure.  He, his wife, and the physicians who have 
examined or treated him have all commented on the limitation 
of activities posed by his disability, and the requirement 
that he avoid the sun.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

Under both the old and new criteria, the veteran's skin 
cancer may be rated on the basis of loss of function.  
38 C.F.R. § 4.118, Diagnostic Code 7818.  The Board concludes 
that the characteristics of the veteran's skin cancer result 
in a condition which is best analogized to an ongoing skin 
disease, such as eczema, as the loss of function is similar 
to the loss of function from an active skin disease requiring 
treatment, ointments, and various activity limitations, and 
with resulting lesions and disfigurement.  

For eczema, under the old criteria, a noncompensable rating 
is warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating requires exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Under the current criteria, dermatitis or eczema which covers 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, warrants an 
evaluation of 30 percent.  Dermatitis or eczema which covers 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or, where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period, warrants an evaluation of 60 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

Under the old criteria, the veteran's symptoms of extensive 
lesions merit a 30 percent rating.  However, he does not have 
systemic or nervous manifestations, nor is the condition is 
exceptionally repugnant.  Thus, a rating in excess of 30 
percent under the old criteria is not warranted.  

Under the new criteria, although the percentage of the 
veteran's body affected by skin cancer has not been 
determined, with respect to the exposed areas, based on the 
VA examination in 2006, as well as personal observations of 
the undersigned, nearly the entire exposed area of the arms 
are affected.  Moreover, there is considerable scarring, as 
well as additional lesions, about the face, head, and neck.  
Thus, the Board finds that, with the resolution of all 
reasonable doubt in the veteran's favor, it can be reasonably 
estimated that 40 percent of the exposed areas are affected 
by skin cancers, either past, present, or with precancerous 
lesions.  Moreover, the frequency with which he requires 
surgical intervention and the activity limitations approach 
near constant therapy.  Under the new criteria, the veteran's 
symptoms more closely approximate the criteria required for a 
60 percent rating.  Accordingly, a 60 percent rating is 
warranted under the new criteria.  See 38 C.F.R. § 4.7.  

In sum, as discussed in detail above, the veteran's symptoms 
do not warrant an increased evaluation for skin cancer under 
any of the Diagnostic Codes pertaining to scars, based on 
either the new or the old criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804.  The veteran's 
symptoms are better reflected by Diagnostic Code 7806, 
pertaining to eczema, which best represents the loss of 
function resulting from the veteran's skin cancer.  See 
38 C.F.R. § 4.118, Diagnostic Code 7818.  As discussed above, 
under the old criteria pertaining to eczema, the veteran's 
symptoms warrant a 30 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  Under the new criteria, a 60 
percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).  Clearly, then, the new criteria are more 
favorable.  Thus, the veteran is entitled to a 30 percent 
rating for skin cancer, under the criteria of Diagnostic Code 
7806, for the period prior to August 30, 2002.  Effective 
August 30, 2002, he is entitled to a 60 percent rating, based 
on Diagnostic Code 7806.  Because Diagnostic Code 7806 also 
includes disfigurement, a separate rating for disfiguring 
scars under Diagnostic Code 7800 is not warranted.  The 
evaluations assigned in this decision under Diagnostic Code 
7806 are instead of, not in addition to, the 10 percent 
rating previously in effect.  See Tedeschi, supra; Pernorio, 
supra.  In reaching these determinations, the benefit-of-the-
doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the claimant in December 2002, prior to the 
decision being appealed, in February 2006, and in August 
2006.  The December 2002 letter advised the claimant of the 
information necessary to substantiate his higher rating 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The February 2006 letter 
provided an update on the information obtained by that time, 
and also told the veteran to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  A supplemental statement of 
the case was subsequently furnished in April 2006.  The 
August 2006 letter provided information regarding the 
effective date of a grant of benefits  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify 
has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file.  He was afforded 
VA examinations in 2003 and 2006.  All private records 
identified by the veteran have been obtained, and the hearing 
before the undersigned did not elicit any information 
regarding the existence of any additional potentially 
relevant evidence.    

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




ORDER

A 30 percent rating for squamous cell skin cancer is granted 
for the period prior to August 30, 2002.

A 60 percent rating for squamous cell skin cancer is granted, 
beginning August 30, 2002.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


